     Case 7:19-cr-00522 Document 76 Filed on 06/14/19 in TXSD Page 1 of 3



                       IN THE UNITED STATES OF AMERICA
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA                 §
                                         §
v.                                       §
                                         §         CRIMINAL NO. M-19-0522-S1
RICARDO QUINTANILLA                      §
also known as “Richard”                  §
JOHN F. CUELLAR                          §
ARTURO C. CUELLAR, JR.                   §
also known as “AC”                       §
DANIEL J. GARCIA                         §

                   UNOPPOSED MOTION FOR LEAVE TO TRAVEL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, DANIEL J. GARCIA., Defendant in the above-styled and

numbered cause, and files this his Motion For Leave To Travel and, as grounds

therefore, would respectfully show unto the Court the following:

                                             I.

       Defendant stands charged by indictment with a multi-count indictment alleging

conspiracy to commit wire fraud and money laundering in the qabove styled and

numbered case. His next scheduled hearing is on November 25, 2019, when he is set for

Final Pre-trial.   Defendant is on bond and he has been compliant with his bond

conditions.

                                             II.

       Defendant is a licensed attorney and represents Daniel Acuna in Criminal No.

1:18-CR-234, styled United States of America vs. Daniel Acuna, et al, in the United States

District Court for the Northern District of Georgia, Atlanta Division and would like to
     Case 7:19-cr-00522 Document 76 Filed on 06/14/19 in TXSD Page 2 of 3



travel to Atlanta, Georgia to visit with his client in preparation for a pre-trial conference

scheduled on June 26, 2019, in Atlanta Georgia. Defendant, GARCIA would depart

from McAllen International Airport on Wednesday, June 19, 2019 and arrive in Atlanta

Georgia that same day and return on Friday, June 21, 2019 to McAllen, Texas.

Defendant, Garcia would again fly from McAllen International Airport on June 25, 2019

and return June 26, 2019 after the final pretrial hearing.         Defendant is currently

restricted to travel only in the Southern District of Texas.

                                            III.

       Defendant will be staying at the OMNI CNN in Atlanta, Georgia.

                                            IV.

       This request for leave to travel is unopposed by Defendants Pre-Trial Service

officer and by Assistant United States Attorney, Robert “Bobby” Lopez, Jr.


       WHEREFORE, PREMISES CONSIDERED, Defendant DANIEL J. GARCIA.

prays that he be granted leave to travel as requested above, subject to any additional

conditions set by the Court may want to impose in connection with his travel request.

                                                   Respectfully submitted,

                                                   G. ALLEN RAMIREZ
                                                   ATTORNEY AT LAW
                                                   515 East 2nd St.
                                                   Rio Grande City, TX 78582
                                                   TEL: (956) 487-4585
                                                   FAX: (956) 487-0565

                                                   By: /s/ G. Allen Ramirez
                                                       G. ALLEN RAMIREZ
                                                       State Bar No. 16501800
     Case 7:19-cr-00522 Document 76 Filed on 06/14/19 in TXSD Page 3 of 3



                                                      Federal I.D. No. 7762



                           CERTIFICATE OF CONFERENCE

       This is to certify that counsel for the Defendant has consulted with Assistant

United States Attorney, Robert “Bobby” Lopez, Jr. and he is unopposed to this motion.


                                                  /s/G. Allen Ramirez
                                                  G. ALLEN RAMIREZ




                              CERTIFICATE OF SERVICE


       I, hereby certify that on this the 14th day of June 2019 a true and correct copy of
the foregoing Unopposed Motion for Leave to Travel was forwarded to the following
parties:
Via E-Mail Transmission:
Robert Lopez, Jr.
Assistant U.S. Attorney
1701 West Highway 83, Suite 600
McAllen, Texas 78501

Via Regular Mail:
United States Pre-Trial Services
1701 W. Business 83, Suite 305
McAllen, Texas 78501

                                                  /s/G. Allen Ramirez
                                                  G. ALLEN RAMIREZ
